DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  replace “the first instance of Claim 10” with --Claim 9--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  replace “The system of claim 10” with –The system of claim 9--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  replace “A machine-readable storage medium” with –A computer readable storage medium--.  Appropriate correction is required.  Machine-readable storage medium is not contained in the Specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miu (US 2019/0042719 A1).
Regarding claim 1:  Miu discloses a memory that stores computer executable components (The processor 302 can process instructions for execution within the computing device 300, including instructions stored in the memory 304 or on the storage device 306 to display graphical information for a graphical user interface (GUI) on an external input/output device, such as a display 316 coupled to the high-speed interface 308., par. 87); a processor that executes the computer executable components stored in the memory (The processor 302 can process instructions for execution within the computing device 300, including instructions stored in the memory 304 or on the storage device 306 to display graphical information for a graphical user interface (GUI) on an external input/output device, such as a display 316 coupled to the high-speed interface 308., par. 87), wherein the computer executable components comprise: a reception component that receives image data captured of a person (that an image of the patient 130 that the provider 112 captures during the visit using the camera of the provider device 110 matches facial features categorized for the patient 130., par. 44); and an identification component that employs two or more independent identification technologies or platforms to determine an identity of the person based on the image data (For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., par. 44).
Regarding claim 4:  Miu satisfies all the elements of claim 1.  Miu further discloses wherein the two or more independent recognition platforms (For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., par. 44) comprise independent systems that determine identities of individuals using a same type of recognition technology (facial, par. 37) and independent databases of information associating known identities with distinct sets of image features (The provider device 110 can determine a confidence of an identity of the patient 130 through verifying (i) that an identification document 134 includes particular visual security features, (ii) that human-readable textual information on a front side of the identification document 134 matches information encoded in a machine-readable code on a back side of the identification document, and (iii) that an image of the patient 130 that the provider 112 captures during the visit using the camera of the provider device 110 matches facial features categorized for the patient 130., par. 44).
Regarding claim 5:  Miu satisfies all the elements of claim 4.  Miu further discloses wherein the same type of recognition technology comprises a facial recognition technology (Identity verification can be integrated in electronic visit verification whereby a government-issued ID such as an ID or driver's license can be used to assert ones identity, and a biometric, e.g., facial, fingerprint, retina, etc., can be processed to ensure the proper assignment of the identity credential itself., par. 37).
Regarding claim 6:  Miu satisfies all the elements of claim 4.  Miu further discloses wherein the two or more independent systems (For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., par. 44) employ different facial recognition models (The image of the patient 130 can be an image of the patient's face and the facial features categorized for the patient 130 can be a facial template for a modeled face., par. 45) or algorithms.
Regarding claim 7:  Miu satisfies all the elements of claim 4.  Miu further discloses wherein the two or more independent recognition platforms (For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., par. 44) comprise independent systems that determine identities of individuals using independent databases of information associating known identities with distinct sets of attributes (The process 200 includes determining an eligibility of a patient to receive service based on the confidence of the patient's identity (230). For example, the provider device 110 can provide an indication which security features of the identification document of the patient 130 are satisfied to the verification server 120. The verification server 120 can then apply one or more eligibility rules to the indication and provide a response of “Eligible to receive services A, B, and C” to the provider device 110 that indicates the patient is eligible to receive services A, B, and C (and not any other service not indicated). In some implementations, the verification server 120 can verify that a service was provided by the provider 112 to the patient 130 based on receiving the indication from the provider device 110. For example, the verification server 120 can determine that the provider 112 must be with the patient 130 at the time the indication is received by the verification server 120, from the provider device 110, as there can be no way for the provider device 110 to obtain images of the identification document of the patient 130 and a biometric of the patient 130 unless the provider 112 is with the patient 130 to provide service., par. 84).
Regarding claim 8:  Miu satisfies all the elements of claim 7.  Miu further discloses wherein the identification component sends the image data to the independent systems for independent processing in association with a request to determine the identity of the person based on the image data (In some implementations, the provider device 110 can provide a user interface that the provider 112 can use to initially input information that identifies the provider 112. For example, the provider 112 can input a code of a health care provider company with which the provider 112 is associated, in response the provider device 110 can provide a request to the verification server 120 for the names of the individual providers associated with the health care provider company and, in response, receive a list of the providers associated with the health care provider company, display the providers to the provider 112 and then receive a selection by the provider 112 of that provider's name in the list. The provider device 110 can provide the identity of the provider 112 along with the confidence of an identity of the patient 130 to the verification server 120. In some implementations, the provider device 110 can provide a user interface through which the provider 112 can indicate a service to provide and the provider device 110 can also include an indication of the service along with the confidence of the identity of the patient 130., par. 48).
Regarding claim 9:  Miu satisfies all the elements of claim 8.  Miu further discloses wherein the identification component receives responses from the independent systems comprising identifying information determined for the person based on the image data, and wherein the identification component determines the identity of the person based on comparison of the responses (Identity verification can be integrated in electronic visit verification whereby a government-issued ID such as an ID or driver's license can be used to assert ones identity, and a biometric, e.g., facial, fingerprint, retina, etc., can be processed to ensure the proper assignment of the identity credential itself. In some implementations, the authenticity of the ID is also verified against a third party system (e.g., a system associated with the issuer of the ID). This identity data can be stored locally on a mobile phone of a provider or on a server, or split across both. The data can be in its absolute form, or be hashed and simplified into a tokenized identity to make searches more secure and faster., par. 37).
Regarding claim 10:  Miu satisfies all the elements of claim 9.  Miu further discloses wherein the computer executable components further comprise:  a confidence evaluation component that determines a level of confidence in the accuracy of the identity based on a degree of correspondence between the identifying information included in the responses (The provider device 110 can use the images to determine a confidence of an identity of the patient 130. For example, the provider device 110 can determine a 33%, 66%, 100%, or some other confidence that the patient 130 is who they say they are. In some implementations, a second identification document can be scanned to help verify an identity if the confidence scores is below a threshold.  The provider device 110 can determine a confidence of an identity of the patient 130 through verifying (i) that an identification document 134 includes particular visual security features, (ii) that human-readable textual information on a front side of the identification document 134 matches information encoded in a machine-readable code on a back side of the identification document, and (iii) that an image of the patient 130 that the provider 112 captures during the visit using the camera of the provider device 110 matches facial features categorized for the patient 130. For example, the provider device 110 can indicate which of the three checks were successfully passed, a percentage of the checks that were successfully passed, or some other indication of what checks were passed. In some implementations, the provider device 110 can send identification information to the verification server 120 to verify the identity of the patient 130. For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., pars. 43-44).
Regarding claim 11:  Miu satisfies all the elements of claim 1.  Miu further discloses wherein the computer executable components further comprise:  a geolocation component that determines location information regarding a known location associated with the identity and a capture location of the image data, and wherein the identification component further determines the identity based on the location information (In some implementations, the provider device 110 can use location for electronic visit verification. For example, the provider 112 can open an electronic visit verification application on the provider device 110 when the provider 112 arrives at the patient's house and the application can then cause the provider device 110 to obtain location information through a global positioning system (GPS) sensor of the provider device 110. The application can determine whether the location information is within a threshold proximity (e.g., one eighth, one fourth, half, two or some other number of miles) from an address indicated on the identification document for the patient 130 and only provide the request to confirm eligibility to the verification server 120 if the provider device 110 is within that number of miles. Additionally or alternatively, the provider device 110 can provide the location information to the verification server 120 and the verification server 120 can use an eligibility rules that takes into account location information in determining eligibility. For example, the verification server 120 can determine whether the provider device 110 is at an address of the patient 130 who's ID was scanned., par. 55).
Regarding claim 12:  Miu satisfies all the elements of claim 11.  Miu further discloses wherein the computer executable components further comprise:  a confidence evaluation component that determines a level of confidence in the accuracy of the identity (The provider device 110 can use the images to determine a confidence of an identity of the patient 130. For example, the provider device 110 can determine a 33%, 66%, 100%, or some other confidence that the patient 130 is who they say they are. In some implementations, a second identification document can be scanned to help verify an identity if the confidence scores is below a threshold.  The provider device 110 can determine a confidence of an identity of the patient 130 through verifying (i) that an identification document 134 includes particular visual security features, (ii) that human-readable textual information on a front side of the identification document 134 matches information encoded in a machine-readable code on a back side of the identification document, and (iii) that an image of the patient 130 that the provider 112 captures during the visit using the camera of the provider device 110 matches facial features categorized for the patient 130. For example, the provider device 110 can indicate which of the three checks were successfully passed, a percentage of the checks that were successfully passed, or some other indication of what checks were passed. In some implementations, the provider device 110 can send identification information to the verification server 120 to verify the identity of the patient 130. For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., pars. 43-44) based on correspondence between the known location and the capture location (In some implementations, the provider device 110 can use location for electronic visit verification. For example, the provider 112 can open an electronic visit verification application on the provider device 110 when the provider 112 arrives at the patient's house and the application can then cause the provider device 110 to obtain location information through a global positioning system (GPS) sensor of the provider device 110. The application can determine whether the location information is within a threshold proximity (e.g., one eighth, one fourth, half, two or some other number of miles) from an address indicated on the identification document for the patient 130 and only provide the request to confirm eligibility to the verification server 120 if the provider device 110 is within that number of miles. Additionally or alternatively, the provider device 110 can provide the location information to the verification server 120 and the verification server 120 can use an eligibility rules that takes into account location information in determining eligibility. For example, the verification server 120 can determine whether the provider device 110 is at an address of the patient 130 who's ID was scanned., par. 55).
Regarding claim 13:  Miu satisfies all the elements of claim 1.  Miu further discloses wherein the reception component further receives audio data captured from an environment of the person, and wherein the identification component further employs an audio analysis technology to determine the identity of the person based on the audio data (The service provider 112 can scan the machine readable code (172). For example, the provider device 110 can be used to scan an image of the machine readable code presented on the patient device 132, or to scan a printed copy of the machine readable code posted in the patients' home. If the machine readable code is an audio machine readable code or an NFC, the provider device 110 can be used to capture the audio signals as presented by the patient device 132 or to capture the radio signals of the NFC. The provider device 110 then transmits the scanned machine readable code to the verification server 120 (174). The verification server 120 compares the scanned machine readable code as received from the provider device 110 to the machine readable code that was sent to the patient device 132 to verify that the service provider is in the presence of the same patient to whom the machine readable code was originally sent., par. 79).
Regarding claim 15:  Miu satisfies all the elements of claim 1.  Miu further discloses wherein the reception component further receives biometric data for the person, and wherein the identification component further determines the identity of the person based on the biometric data (Identity verification can be integrated in electronic visit verification whereby a government-issued ID such as an ID or driver's license can be used to assert ones identity, and a biometric, e.g., facial, fingerprint, retina, etc., can be processed to ensure the proper assignment of the identity credential itself. In some implementations, the authenticity of the ID is also verified against a third party system (e.g., a system associated with the issuer of the ID). This identity data can be stored locally on a mobile phone of a provider or on a server, or split across both. The data can be in its absolute form, or be hashed and simplified into a tokenized identity to make searches more secure and faster., par. 37).
Regarding claim 16:  The structural elements of apparatus claim 1 perform all of the steps of method claim 16.  Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 1. 
Regarding claim 19:  Miu satisfies all the elements of claim 16.  The structural elements of apparatus claim 4 perform all of the steps of method claim 19.  Thus, claim 19 is rejected for the same reasons discussed in the rejection of claim 4. 
Regarding claim 20:  Arguments analogous to those stated in the rejection of claim 1 are applicable.  A computer readable storage medium is inherently taught as evidenced by provider device 110 and patient device 132 and various memories stored therein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miu in view of Liu et al. (hereinafter Liu) (US 2013/0039547 A1).
Regarding claim 2:  Miu satisfies all the elements of claim 1.  Miu further discloses wherein the two or more independent identification technologies (For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., par. 44).
	Miu fails to specifically address are selected from a group consisting of: facial recognition, object recognition, text recognition, and gait recognition.
	Liu discloses are selected from a group consisting of: facial recognition (facial recognition, par. 18), object recognition (object recognition, par. 19), text recognition (text recognition, par. 22), and gait recognition (gait recognition, par. 18).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include are selected from a group consisting of: facial recognition, object recognition, text recognition, and gait recognition in order to provide different types of identifying a person.
Regarding claim 3:  Miu in view of Liu satisfy all the elements of claim 2.  Miu further discloses a confidence evaluation component that determines a level of confidence in the accuracy of the identity based on a degree of correspondence (The provider device 110 can use the images to determine a confidence of an identity of the patient 130. For example, the provider device 110 can determine a 33%, 66%, 100%, or some other confidence that the patient 130 is who they say they are. In some implementations, a second identification document can be scanned to help verify an identity if the confidence scores is below a threshold.  The provider device 110 can determine a confidence of an identity of the patient 130 through verifying (i) that an identification document 134 includes particular visual security features, (ii) that human-readable textual information on a front side of the identification document 134 matches information encoded in a machine-readable code on a back side of the identification document, and (iii) that an image of the patient 130 that the provider 112 captures during the visit using the camera of the provider device 110 matches facial features categorized for the patient 130. For example, the provider device 110 can indicate which of the three checks were successfully passed, a percentage of the checks that were successfully passed, or some other indication of what checks were passed. In some implementations, the provider device 110 can send identification information to the verification server 120 to verify the identity of the patient 130. For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., pars. 43-44) between identifying information determined for the person using the two or more independent identification technologies (For example, the identification information can include, but is not limited to, one or more images of the patients identification document (e.g., images of the front and back of the document), a patient biometric such as an image of the patient 130 or an image of a finger print, or a combination thereof., par. 44).
Regarding claim 14:  Miu satisfies all the elements of claim 13.  Miu further discloses wherein the audio data (The service provider 112 can scan the machine readable code (172). For example, the provider device 110 can be used to scan an image of the machine readable code presented on the patient device 132, or to scan a printed copy of the machine readable code posted in the patients' home. If the machine readable code is an audio machine readable code or an NFC, the provider device 110 can be used to capture the audio signals as presented by the patient device 132 or to capture the radio signals of the NFC. The provider device 110 then transmits the scanned machine readable code to the verification server 120 (174). The verification server 120 compares the scanned machine readable code as received from the provider device 110 to the machine readable code that was sent to the patient device 132 to verify that the service provider is in the presence of the same patient to whom the machine readable code was originally sent., par. 79); by the person (patient, par. 79).
	Miu fails to specifically address comprises speech spoken.
	Liu discloses comprises speech spoken (Audio associated with an image or video may also be analyzed using speech recognition, speaker identification, natural language processing, or the classification of environmental sounds (e.g., street, forest, desert, etc.) for use in determining the content of a related image. For example, a person's voiceprint may be identified and associated with a person shown in an image or video thereby identifying the person., par. 36).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include comprises speech spoken in order to identify a person using voiceprint as taught by Liu (par. 36).
Regarding claim 17:  Miu satisfies all the elements of claim 16.  The structural elements of apparatus claim 2 perform all of the steps of method claim 17.  Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 2. 
Regarding claim 18:  Miu satisfies all the elements of claim 16.  The structural elements of apparatus claim 3 perform all of the steps of method claim 18.  Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664